ON REMAND FROM THE ALABAMA SUPREME COURT
PATTERSON, Judge.
On May 11, 1990, the Alabama Supreme Court affirmed this court’s judgment in part, reversed in part, and remanded the case to us with instructions. 564 So.2d 1017. The Supreme Court affirmed this court’s ruling reversing the trial court’s judgment dismissing appellant’s petition; however, it reversed this court’s order directing that the trial court issue a writ of habeas corpus and ordering that all references to the disciplinary proceeding be expunged from the record. The Supreme Court ordered that we remand this case to the trial court for an evidentiary hearing to determine the circumstances surrounding termination of the petitioner from his work release job and the reasons for the disciplinary board’s failure to honor his request to require the presence of witness Alfred Smith at his disciplinary hearing.
Due return should be made of the proceedings conducted below.
*1019AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH INSTRUCTIONS.
All Judges concur.